Russell, C. J.
1. There is no merit in any of the exceptions. The practical effect of the passage of the general prohibition law of 1907 (Acts 1907, p. 81) was to destroy the exception as to incorporated towns and villages originally found in the act penalizing offers to sell intoxicating liquors within three miles of certain churches and schools; and the exceptions originally embodied in the Penal Code of 1895; § 435, were therefore purposely and properly omitted in the present code. While testimony as to the nonuse of the franchise of an alleged municipal corporation may have been irrelevant and immaterial, it is not shown that this evidence was prejudicial to the accused. In this connection see City of Barnesville v. Means, 128 Ga. 203 (57 S. E. 422).
2. The evidence warranted the verdict, and the court did not err in overruling the motion for a new trial. Judgment affirmed.